Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 1 of 18




                  EXHIBIT A
      Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 2 of 18




 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     ROXANE A. POLIDORA (CA Bar No. 135972)
 2   roxane.polidora@pillsburylaw.com
     LEE BRAND (CA Bar No. 287110)
 3   lee.brand@pillsburylaw.com
     Four Embarcadero Center, 22nd Floor
 4
     San Francisco, CA 94111
 5   Telephone: (415) 983-1000
     Facsimile: (415) 983-1200
 6
     Attorneys for Defendant
 7   STARKIST CO.
 8

 9                             UNITED STATES DISTRICT COURT

10                         NORTHERN DISTRICT OF CALIFORNIA
11

12   WARREN GARDNER, et al., on behalf of                 Case No. 3:19-cv-02561-WHO
     Themselves and all others similarly situated,
13                                                        STARKIST CO.’S RESPONSES AND
                           Plaintiffs,                    OBJECTIONS TO PLAINTIFFS’
14                                                        REVISED FIRST SET OF REQUESTS
            v.                                            FOR ADMISSION
15
     STARKIST CO., a Delaware Corporation,
16
                           Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

                                                                 STARKIST’S R&Os TO REVISED FIRST RFAs
                                          4826-2767-4830.v2                   Case No. 3:19-cv-02561-WHO
      Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 3 of 18




 1          Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, Defendant

 2   StarKist Co. (“StarKist”) hereby responds and objects to Plaintiffs’ Revised First Set of

 3   Requests for Admission served by electronic mail on September 25, 2020 (the “Requests”)

 4   as follows:

 5                                  PRELIMINARY STATEMENT

 6          1.        These responses and objections are based on StarKist’s interpretation and

 7   understanding of the individual Requests and its investigation to date, its knowledge, and its

 8   belief. Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, StarKist expressly

 9   reserves the right to augment, amend, or supplement these responses and objections as

10   necessary, including based on additional or different information that further investigation

11   or discovery may disclose.

12          2.        StarKist’s responses and objections to the Requests are made solely for the

13   purpose of and in relation to the above-captioned action (the “Action”) and on the express

14   condition that such information shall not be used or disclosed for any other purpose. To the

15   extent StarKist provides any information in response to the Requests, it will do so in

16   accordance with the Stipulated Protective Order that the Court entered on April 16, 2020

17   (Dkt. No. 96).

18          3.        StarKist reserves the right to refer to, to conduct discovery with reference to,

19   or to offer into evidence at the time of trial, any and all facts, evidence, documents, and

20   things developed during the course of discovery and trial preparation, notwithstanding the

21   reference to facts, evidence, documents, and things in these responses.

22          4.        StarKist’s responses and objections are made without waiving or intending

23   to waive any objection(s).

24                                     GENERAL OBJECTIONS

25          1.        StarKist objects to the Requests based on the Court’s June 4, 2020 Order on
26   Discovery Dispute in the related case Duggan v. Tri-Union Seafoods LLC, Case No. 3:19-
27   cv-02562-WHO (Duggan Dkt. No. 74) (the “Discovery Order”). Specifically, StarKist
28   objects to the extent Plaintiffs’ Requests are in violation of the Court’s Discovery Order
                                                     1
                                                                   STARKIST’S R&Os TO REVISED FIRST RFAs
                                            4826-2767-4830.v2                   Case No. 3:19-cv-02561-WHO
      Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 4 of 18




 1   holding that the “only label at issue in [this Action] is the dolphin-safe label” and that

 2   discovery requests “relating to sustainability should be narrowed to . . . relate to dolphin

 3   harm and/or dolphin mortality.”

 4          2.      StarKist objects to the Requests to the extent they impose obligations and

 5   demands upon StarKist beyond those contemplated by the Federal Rules of Civil

 6   Procedure, the applicable Local Rules, or any order or ruling by the Court in this case.

 7          3.      StarKist objects to the Requests to the extent they seek information that is

 8   not in StarKist’s possession, custody, or control. StarKist further objects to the Requests to

 9   the extent that they purport to require StarKist to conduct anything beyond a reasonable and

10   diligent search for responsive information where such information would reasonably be

11   expected to be found.

12          4.      StarKist objects to the Requests to the extent they seek the disclosure of

13   information protected by any applicable privilege, including but not limited to the attorney-

14   client privilege, common-interest privilege, the work-product doctrine or immunity, and

15   any other applicable privilege, immunity, or exemption from discovery as outlined in the

16   Federal Rules of Civil Procedure, Local Rules, any order or ruling by the Court in this case,

17   and applicable law. To the fullest extent allowable under Federal Rule of Evidence 502 and

18   any other applicable law, inadvertent disclosure of any such information shall not constitute

19   a waiver of any privilege with respect to the information disclosed or the subject matter

20   thereof, or a waiver of StarKist’s right to object to the use of any such information during

21   trial or any subsequent proceeding or to demand the return of any information so disclosed.

22          5.      StarKist objects to the Requests to the extent they seek trade secrets,

23   sensitive business information, or other information that is proprietary and/or confidential,

24   including information deemed confidential pursuant to a confidentiality agreement or other

25   arrangements or protected from disclosure pursuant to court order. StarKist will not

26   disclose or produce information that is subject to confidentiality restrictions of a third party

27   except in conformity with StarKist’s obligations to such third parties.

28
                                                      2
                                                                  STARKIST’S R&Os TO REVISED FIRST RFAs
                                           4826-2767-4830.v2                   Case No. 3:19-cv-02561-WHO
      Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 5 of 18




 1          6.      StarKist objects to the Requests to the extent that they contain inaccurate,

 2   incomplete, or misleading descriptions of the facts, persons, relationships, and/or events

 3   underlying this Action. StarKist further objects to the Requests in their entirety to the

 4   extent that they assume the existence of facts that do not exist or the occurrence of events

 5   that did not take place. The fact that StarKist is willing to provide responsive information

 6   does not constitute an admission that any Request is proper, that the information it seeks is

 7   relevant or within the proper bounds of discovery, that the factual predicates stated in the

 8   Requests are accurate, or that similar Requests will be treated in a similar fashion.

 9          7.      StarKist objects to the Requests to the extent that they are overbroad, unduly

10   burdensome, not reasonably calculated to lead to the discovery of admissible evidence, not

11   related to any party’s claim or defense, or not proportional to the needs of the case.

12          8.      StarKist objects to the Requests to the extent that they seek information

13   already obtained by Plaintiffs or that they can obtain from sources that are more convenient,

14   less burdensome, or less expensive. In particular, StarKist objects to the extent the

15   Requests seek information, which by reason of public filing, prior production, or otherwise,

16   are already in Plaintiffs’ possession or are readily accessible to Plaintiffs.

17          9.      StarKist objects to the Requests as premature to the extent that StarKist

18   would have to engage in expert analysis, and/or render expert opinions in order to respond.

19          10.     StarKist objects to the Requests to the extent that they are duplicative or

20   cumulative, and objects to each Request to the extent that it is duplicative or cumulative of

21   other discovery.

22          11.     StarKist objects to the definitions of “and,” “or,” and “any” as vague,

23   ambiguous, overbroad, unduly burdensome, and to the extent they impose obligations on

24   StarKist that are different or broader than those set forth in the Federal Rules of Civil

25   Procedure, applicable Local Rules, or any order or ruling by the Court in this case. StarKist

26   will construe “and,” “or,” and “any” to have their normal meaning.

27

28
                                                       3
                                                                   STARKIST’S R&Os TO REVISED FIRST RFAs
                                            4826-2767-4830.v2                   Case No. 3:19-cv-02561-WHO
      Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 6 of 18




 1           12.     StarKist objects to the definition of “FADs” as vague, ambiguous,

 2   overbroad, and unduly burdensome because it is not limited to fish aggregating devices

 3   used to attract tuna for use in the tuna products at issue in this case.

 4           13.     StarKist objects to the definition of “Label(s)” and “Labeling” as vague,

 5   ambiguous, overbroad, and unduly burdensome to the extent they purport to include “any

 6   other promotion or promotional campaign materials that . . . come with” any StarKist

 7   product.

 8           14.     StarKist objects to the definition of “Longlines” as vague, ambiguous,

 9   overbroad, and unduly burdensome because it is not limited to longlines used to catch tuna

10   for use in the tuna products at issue in this case.

11           15.     StarKist objects to the definition of “Product(s)” as vague, ambiguous,

12   overbroad, and unduly burdensome to the extent it purports to include any tuna products

13   that are not branded as “StarKist” products.

14           16.     StarKist objects to the definition of “Retailer(s)” as vague, ambiguous,

15   overbroad, and unduly burdensome in its use of the term “end-users” and its reference to

16   “business locations . . . online . . . in the United States.”

17           17.     StarKist objects to the definition of “StarKist,” “You,” “Your,” and

18   “Manufacturer” as vague, ambiguous, overbroad, and unduly burdensome to the extent that

19   it purports to encompass StarKist’s “past and present parents, subsidiaries, affiliates,

20   predecessors, successors, employees, independent contractors, officers, agents, vendors,

21   accountants, and all other persons or entities acting on its behalf or under its direct or

22   indirect control including, without limitation, Dongwon Industries Co. Ltd.” StarKist

23   further objects to this definition to the extent it seeks information not within StarKist’s

24   possession, custody, or control. StarKist further objects to this definition to the extent it

25   seeks information from Dongwon Industries Co. Ltd., which has been dismissed from this

26   Action with prejudice. StarKist further objects to this definition to the extent it seeks

27   information, the disclosure of which is prohibited by law, regulation, order of a court, or

28   other authority of a foreign jurisdiction in which the information is located. StarKist further
                                                    4
                                                                     STARKIST’S R&Os TO REVISED FIRST RFAs
                                             4826-2767-4830.v2                    Case No. 3:19-cv-02561-WHO
      Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 7 of 18




 1   objects to the extent that the definition calls for a legal conclusion as to any agency,

 2   employment, or affiliate relationship. StarKist will construe “StarKist,” “You,” “Your,”

 3   and “Manufacturer” to mean StarKist Co.

 4          18.     StarKist objects to the definition of “Sustainable” as overbroad, uncertain,

 5   vague, and ambiguous, particularly in light of the Discovery Order holding that discovery

 6   requests “relating to sustainability should be narrowed to . . . relate to dolphin harm and/or

 7   dolphin mortality.”

 8          19.     StarKist objects to the definition of “Traditional FADs” as vague,

 9   ambiguous, overbroad, and unduly burdensome in its use of the double negative “not non-

10   entangling.”

11          20.     StarKist objects to the INSTRUCTIONS to the extent that they seek to

12   impose any obligations on StarKist that are different or broader than those set forth in the

13   Federal Rules of Civil Procedure, applicable Local Rules, or any order or ruling by the

14   Court in this case.

15          StarKist hereby incorporates the foregoing General Objections into each of its

16   responses below, as though fully stated therein.

17                         SPECIFIC RESPONSES AND OBJECTIONS

18   REVISED REQUEST FOR ADMISSION NO. 1
19          Admit that all the Products sold in the United States were continuously labeled with
20   StarKist’s Dolphin Safe Logo.
21   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 1
22          StarKist hereby incorporates by reference its General Objections. StarKist further
23   objects on the basis that this Request is overbroad and unduly burdensome and seeks
24   information that is not proportional to the needs of discovery in this case, particularly in its
25   use of the phrase “all the Products.” StarKist further objects to this Request as vague and
26   ambiguous, particularly with respect to the phrase “continuously labeled.” StarKist further
27   objects to the Request to the extent that it seeks information that is publicly available and/or
28   can be obtained from sources that are more convenient, less burdensome, or less expensive.
                                                  5
                                                                   STARKIST’S R&Os TO REVISED FIRST RFAs
                                           4826-2767-4830.v2                    Case No. 3:19-cv-02561-WHO
      Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 8 of 18




 1   StarKist further objects to this Request to the extent it seeks information not within the

 2   possession, custody, or control of StarKist. StarKist further objects to the Request to the

 3   extent that it seeks information protected from discovery by any applicable privilege,

 4   immunity, or protection.

 5          Subject to and without waiving these objections, StarKist admits that all StarKist

 6   branded Products sold in the United States were labeled with StarKist’s Dolphin Safe Logo

 7   during the period from May 13, 2015 to September 25, 2020.

 8   REVISED REQUEST FOR ADMISSION NO. 2

 9          Admit that dolphins are harmed or killed in sourcing tuna for Your Products.

10   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 2

11          StarKist hereby incorporates by reference its General Objections. StarKist further
12   objects to this Request as compound. StarKist further objects to this Request as vague and
13   ambiguous, particularly with respect to the term “harmed” and the phrase “in sourcing.”
14   StarKist further objects to the Request to the extent that it seeks information that is publicly
15   available and/or can be obtained from sources that are more convenient, less burdensome,
16   or less expensive. StarKist further objects to the Request to the extent that it seeks
17   information protected from discovery by any applicable privilege, immunity, or protection.
18          Subject to and without waiving these objections, StarKist denies this Request.
19   REVISED REQUEST FOR ADMISSION NO. 3
20          Admit that You do not know how many dolphins are harmed or killed in sourcing
21   tuna for Your Products.
22   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 3
23          StarKist hereby incorporates by reference its General Objections. StarKist further
24   objects to this Request as compound. StarKist further objects to this Request as vague and
25   ambiguous, particularly with respect to the term “harmed” and the phrase “in sourcing.”
26   StarKist further objects to the Request to the extent that it seeks information protected from
27   discovery by any applicable privilege, immunity, or protection.
28          Subject to and without waiving these objections, StarKist denies this Request.
                                                 6
                                                                  STARKIST’S R&Os TO REVISED FIRST RFAs
                                           4826-2767-4830.v2                   Case No. 3:19-cv-02561-WHO
      Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 9 of 18




 1   REVISED REQUEST FOR ADMISSION NO. 4

 2          Admit that You have no information disputing that consumers of Your Products

 3   believe that your “Dolphin Safe” logo means that dolphins are not killed or harmed in your

 4   supply chain.

 5   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 4

 6          StarKist hereby incorporates by reference its General Objections. StarKist further

 7   objects on the basis that this Request is overbroad and unduly burdensome and seeks

 8   information that is not proportional to the needs of discovery in this case, particularly with

 9   respect to the phrase “no information.” StarKist further objects to this Request as vague

10   and ambiguous, particularly with respect to the terms “disputing,” “harmed,” and “supply

11   chain,” and in the use of the double negative. StarKist further objects to this Request as

12   premature in that it calls for information that is the proper subject of expert analysis and/or

13   opinions. StarKist further objects to the Request to the extent that it seeks information

14   protected from discovery by any applicable privilege, immunity, or protection.

15   REVISED REQUEST FOR ADMISSION NO. 5

16          Admit that Longlines were used to capture some of the tuna in Your Products.
17   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 5
18          StarKist hereby incorporates by reference its General Objections. StarKist further
19   objects on the basis that this Request is overbroad and unduly burdensome and seeks
20   information that is not proportional to the needs of discovery in this case. StarKist further
21   objects to this Request as vague and ambiguous, particularly with respect to the term
22   “capture.” StarKist further objects to the Request to the extent that it seeks information that
23   is publicly available and/or can be obtained from sources that are more convenient, less
24   burdensome, or less expensive. StarKist further objects to the Request to the extent that it
25   seeks information protected from discovery by any applicable privilege, immunity, or
26   protection.
27

28
                                                      7
                                                                  STARKIST’S R&Os TO REVISED FIRST RFAs
                                           4826-2767-4830.v2                   Case No. 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 10 of 18




 1           Subject to and without waiving these objections, StarKist admits that longlines were

 2   used to capture some of the tuna in StarKist branded Products sold in the United States

 3   during the period from May 13, 2015 to September 25, 2020.

 4   REVISED REQUEST FOR ADMISSION NO. 6

 5           Admit that some of the tuna in Your Products is supplied by purse seine fishing

 6   vessels using Traditional FADs.

 7   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 6

 8           StarKist hereby incorporates by reference its General Objections. StarKist further

 9   objects on the basis that this Request is overbroad and unduly burdensome and seeks

10   information that is not proportional to the needs of discovery in this case. StarKist further

11   objects to this Request as vague and ambiguous, particularly with respect to the phrase

12   “purse seine fishing vessels.” StarKist further objects to the Request to the extent that it

13   seeks information that is publicly available and/or can be obtained from sources that are

14   more convenient, less burdensome, or less expensive. StarKist further objects to the

15   Request to the extent that it seeks information protected from discovery by any applicable

16   privilege, immunity, or protection.

17           Subject to and without waiving these objections, StarKist admits that purse seine

18   fishing vessels using Traditional FADs supplied some of the tuna in StarKist branded

19   Products sold in the United States during the period from May 13, 2015 to September 25,

20   2020.

21   REVISED REQUEST FOR ADMISSION NO. 7

22           Admit that Longlines and purse seine fishing vessels using Traditional FADs
23   capture at least 80% of the tuna in your Products.
24   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 7
25           StarKist hereby incorporates by reference its General Objections. StarKist further
26   objects on the basis that this Request is overbroad and unduly burdensome and seeks
27   information that is not proportional to the needs of discovery in this case. StarKist further
28   objects to this Request as vague and ambiguous, particularly with respect to the term
                                                 8
                                                                  STARKIST’S R&Os TO REVISED FIRST RFAs
                                           4826-2767-4830.v2                   Case No. 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 11 of 18




 1   “capture” and the phrases “purse seine fishing vessels” and “80% of the tuna in your

 2   Products.” StarKist further objects to this Request as cumulative and duplicative of

 3   Request Nos. 5 and 6. StarKist further objects to the Request to the extent that it seeks

 4   information that is publicly available and/or can be obtained from sources that are more

 5   convenient, less burdensome, or less expensive. StarKist further objects to the Request to

 6   the extent that it seeks information protected from discovery by any applicable privilege,

 7   immunity, or protection.

 8           Subject to and without waiving these objections, StarKist denies this Request.

 9   REVISED REQUEST FOR ADMISSION NO. 8

10           Admit that You have studied whether “Dolphin Safe” would be important to
11   consumers of Your Products.
12   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 8
13           StarKist hereby incorporates by reference its General Objections. StarKist further
14   objects on the basis that this Request is overbroad and unduly burdensome and seeks
15   information that is not proportional to the needs of discovery in this case. StarKist further
16   objects to this Request as vague and ambiguous, particularly with respect to the term
17   “studied” and the phrase “whether ‘Dolphin Safe’ would be important.” StarKist further
18   objects to this Request as premature to the extent that it calls for expert analysis and/or
19   opinions. StarKist further objects to the Request to the extent that it seeks information
20   protected from discovery by any applicable privilege, immunity, or protection. StarKist
21   further objects to this Request to the extent it calls for information that is subject to third-
22   party confidentiality restrictions.
23           Subject to and without waiving these objections, StarKist StarKist admits that it is
24   aware of two studies of tuna consumers during the period from May 13, 2015 to September
25   25, 2020 that mention dolphin safety. StarKist otherwise denies this Request.
26   REVISED REQUEST FOR ADMISSION NO. 9
27           Admit that You have studied whether “Dolphin Safe” would be important to
28   Retailers of Your Products.
                                                       9
                                                                    STARKIST’S R&Os TO REVISED FIRST RFAs
                                            4826-2767-4830.v2                    Case No. 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 12 of 18




 1   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 9

 2           StarKist hereby incorporates by reference its General Objections. StarKist further

 3   objects on the basis that this Request is overbroad and unduly burdensome and seeks

 4   information that is not proportional to the needs of discovery in this case. StarKist further

 5   objects to this Request as vague and ambiguous, particularly with respect to the term

 6   “studied” and the phrase “whether ‘Dolphin Safe’ would be important.” StarKist further

 7   objects to this Request as premature to the extent that it calls for expert analysis and/or

 8   opinions. StarKist further objects to the Request to the extent that it seeks information

 9   protected from discovery by any applicable privilege, immunity, or protection. StarKist

10   further objects to this Request to the extent it calls for information that is subject to third-

11   party confidentiality restrictions.

12           Subject to and without waiving these objections, StarKist denies this Request.

13   REVISED REQUEST FOR ADMISSION NO. 10

14           Admit that “Dolphin Safe” is an important factor for consumers of Your Products.
15   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 10
16           StarKist hereby incorporates by reference its General Objections. StarKist further
17   objects on the basis that this Request is overbroad and unduly burdensome and seeks
18   information that is not proportional to the needs of discovery in this case. StarKist further
19   objects to this Request as vague and ambiguous, particularly with respect to the phrase
20   “‘Dolphin Safe’ is an important factor.” StarKist further objects to this Request as
21   premature in that it calls for information that is the proper subject of expert analysis and/or
22   opinions. StarKist further objects to this Request as cumulative and duplicative of Request
23   No. 8. StarKist further objects to the Request to the extent that it seeks information that is
24   publicly available and/or can be obtained from sources that are more convenient, less
25   burdensome, or less expensive. StarKist further objects to this Request to the extent it
26   seeks information not within the possession, custody, or control of StarKist. StarKist
27   further objects to the Request to the extent that it seeks information protected from
28   discovery by any applicable privilege, immunity, or protection.
                                                10
                                                                    STARKIST’S R&Os TO REVISED FIRST RFAs
                                            4826-2767-4830.v2                    Case No. 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 13 of 18




 1   REVISED REQUEST FOR ADMISSION NO. 11

 2          Admit that “Dolphin Safe” is an important factor for Retailers of Your Products.

 3   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 11

 4          StarKist hereby incorporates by reference its General Objections. StarKist further

 5   objects on the basis that this Request is overbroad and unduly burdensome and seeks

 6   information that is not proportional to the needs of discovery in this case. StarKist further

 7   objects to this Request as vague and ambiguous, particularly with respect to the phrase

 8   “‘Dolphin Safe’ is an important factor.” StarKist further objects to this Request as

 9   premature in that it calls for information that is the proper subject of expert analysis and/or

10   opinions. StarKist further objects to this Request as cumulative and duplicative of Request

11   No. 9. StarKist further objects to the Request to the extent that it seeks information that is

12   publicly available and/or can be obtained from sources that are more convenient, less

13   burdensome, or less expensive. StarKist further objects to this Request to the extent it

14   seeks information not within the possession, custody, or control of StarKist. StarKist

15   further objects to the Request to the extent that it seeks information protected from

16   discovery by any applicable privilege, immunity, or protection.

17   REVISED REQUEST FOR ADMISSION NO. 12

18          Admit that You have studied whether the use of Sustainable fishing practices in
19   capturing the tuna in Your Products is important to consumers of Your Products.
20   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 12
21          StarKist hereby incorporates by reference its General Objections. StarKist further
22   objects on the basis that this Request is overbroad and unduly burdensome and seeks
23   information that is not proportional to the needs of discovery in this case, particularly in
24   light of the Discovery Order holding that discovery requests “relating to sustainability
25   should be narrowed to . . . relate to dolphin harm and/or dolphin mortality.” StarKist
26   further objects to this Request as vague and ambiguous, particularly with respect to the
27   terms “studied,” “Sustainable,” “capturing,” and “important.” StarKist further objects to
28   this Request as premature to the extent that it calls for expert analysis and/or opinions.
                                                    11
                                                                  STARKIST’S R&Os TO REVISED FIRST RFAs
                                           4826-2767-4830.v2                   Case No. 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 14 of 18




 1   StarKist further objects to this Request as cumulative and duplicative of Request Nos. 8 and

 2   10. StarKist further objects to the Request to the extent that it seeks information protected

 3   from discovery by any applicable privilege, immunity, or protection. StarKist further

 4   objects to this Request to the extent it calls for information that is subject to third-party

 5   confidentiality restrictions.

 6   REVISED REQUEST FOR ADMISSION NO. 13

 7           Admit that You have studied whether the use of Sustainable fishing practices in

 8   capturing the tuna in Your Products is important to Retailers of Your Products.

 9   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 13

10           StarKist hereby incorporates by reference its General Objections. StarKist further
11   objects on the basis that this Request is overbroad and unduly burdensome and seeks
12   information that is not proportional to the needs of discovery in this case, particularly in
13   light of the Discovery Order holding that discovery requests “relating to sustainability
14   should be narrowed to . . . relate to dolphin harm and/or dolphin mortality.” StarKist
15   further objects to this Request as vague and ambiguous, particularly with respect to the
16   terms “studied,” “Sustainable,” “capturing,” and “important.” StarKist further objects to
17   this Request as premature to the extent that it calls for expert analysis and/or opinions.
18   StarKist further objects to this Request as cumulative and duplicative of Request Nos. 9 and
19   11. StarKist further objects to the Request to the extent that it seeks information protected
20   from discovery by any applicable privilege, immunity, or protection. StarKist further
21   objects to this Request to the extent it calls for information that is subject to third-party
22   confidentiality restrictions.
23   REVISED REQUEST FOR ADMISSION NO. 14
24           Admit that the use of Sustainable fishing practices in capturing the tuna in Your
25   Products is important to consumers of Your Products.
26   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 14
27           StarKist hereby incorporates by reference its General Objections. StarKist further
28   objects on the basis that this Request is overbroad and unduly burdensome and seeks
                                                    12
                                                                   STARKIST’S R&Os TO REVISED FIRST RFAs
                                            4826-2767-4830.v2                   Case No. 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 15 of 18




 1   information that is not proportional to the needs of discovery in this case, particularly in

 2   light of the Discovery Order holding that discovery requests “relating to sustainability

 3   should be narrowed to . . . relate to dolphin harm and/or dolphin mortality.” StarKist

 4   further objects to this Request as vague and ambiguous, particularly with respect to the

 5   terms “Sustainable,” “capturing,” and “important.” StarKist further objects to this Request

 6   as premature to the extent that it calls for expert analysis and/or opinions. StarKist further

 7   objects to this Request as cumulative and duplicative of Request Nos. 8, 10, and 12.

 8   StarKist further objects to the Request to the extent that it seeks information that is publicly

 9   available and/or can be obtained from sources that are more convenient, less burdensome,

10   or less expensive. StarKist further objects to this Request to the extent it seeks information

11   not within the possession, custody, or control of StarKist. StarKist further objects to the

12   Request to the extent that it seeks information protected from discovery by any applicable

13   privilege, immunity, or protection.

14   REVISED REQUEST FOR ADMISSION NO. 15

15          Admit that the use of Sustainable fishing practices in capturing the tuna in Your
16   Products is important to Retailers of Your Products.
17   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 15
18          StarKist hereby incorporates by reference its General Objections. StarKist further
19   objects on the basis that this Request is overbroad and unduly burdensome and seeks
20   information that is not proportional to the needs of discovery in this case, particularly in
21   light of the Discovery Order holding that discovery requests “relating to sustainability
22   should be narrowed to . . . relate to dolphin harm and/or dolphin mortality.” StarKist
23   further objects to this Request as vague and ambiguous, particularly with respect to the
24   terms “Sustainable,” “capturing,” and “important.” StarKist further objects to this Request
25   as premature to the extent that it calls for expert analysis and/or opinions. StarKist further
26   objects to this Request as cumulative and duplicative of Request Nos. 9, 11, and 13.
27   StarKist further objects to the Request to the extent that it seeks information that is publicly
28   available and/or can be obtained from sources that are more convenient, less burdensome,
                                                 13
                                                                  STARKIST’S R&Os TO REVISED FIRST RFAs
                                           4826-2767-4830.v2                   Case No. 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 16 of 18




 1   or less expensive. StarKist further objects to this Request to the extent it seeks information

 2   not within the possession, custody, or control of StarKist. StarKist further objects to the

 3   Request to the extent that it seeks information protected from discovery by any applicable

 4   privilege, immunity, or protection.

 5   REVISED REQUEST FOR ADMISSION NO. 16

 6          Admit that FADs, regardless of design, attract dolphins.

 7   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 16

 8          StarKist hereby incorporates by reference its General Objections. StarKist further

 9   objects on the basis that this Request is overbroad and unduly burdensome and seeks

10   information that is not proportional to the needs of discovery in this case. StarKist further

11   objects to this Request as vague and ambiguous, particularly with respect to the term

12   “attract.” StarKist further objects to the Request to the extent that it seeks information that

13   is publicly available and/or can be obtained from sources that are more convenient, less

14   burdensome, or less expensive. StarKist further objects to the Request to the extent that it

15   seeks information protected from discovery by any applicable privilege, immunity, or

16   protection.

17          Subject to and without waiving these objections, StarKist denies this Request.

18   REVISED REQUEST FOR ADMISSION NO. 17

19          Admit that the price You charge for Your Products includes at least some of the
20   costs to You of obtaining and maintaining authorization to use the StarKist Dolphin Safe
21   logo on Your Products.
22   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 17
23          StarKist hereby incorporates by reference its General Objections. StarKist further
24   objects on the basis that this Request is overbroad and unduly burdensome and seeks
25   information that is not proportional to the needs of discovery in this case, particularly in
26   light of Plaintiffs’ repeated representations and the Court’s repeated recognition that the
27   allegations in this Action do not relate to compliance with the DPCIA. See, e.g., Dkt. No.
28   84 at 13; Dkt. No. 92 at 8. StarKist further objects to this Request as vague and ambiguous,
                                                   14
                                                                  STARKIST’S R&Os TO REVISED FIRST RFAs
                                           4826-2767-4830.v2                   Case No. 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 17 of 18




 1   particularly with respect to the phrases “includes at least some of the costs” and “obtaining

 2   and maintaining authorization to use.” StarKist further objects to this Request as premature

 3   to the extent that it calls for expert analysis and/or opinions. StarKist further objects to the

 4   Request to the extent that it seeks information protected from discovery by any applicable

 5   privilege, immunity, or protection.

 6   REVISED REQUEST FOR ADMISSION NO. 18

 7          Admit that the price You charge for Your Products includes at least some of the cost

 8   to You of complying with the DPCIA.

 9   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 18

10          StarKist hereby incorporates by reference its General Objections. StarKist further
11   objects on the basis that this Request is overbroad and unduly burdensome and seeks
12   information that is not proportional to the needs of discovery in this case, particularly in
13   light of Plaintiffs’ repeated representations and the Court’s repeated recognition that the
14   allegations in this Action do not relate to compliance with the DPCIA. See, e.g., Dkt. No.
15   84 at 13; Dkt. No. 92 at 8. StarKist further objects to this Request as vague and ambiguous,
16   particularly with respect to the phrase “includes at least some of the cost.” StarKist further
17   objects to this Request as premature to the extent that it calls for expert analysis and/or
18   opinions. StarKist further objects to the Request to the extent that it seeks information
19   protected from discovery by any applicable privilege, immunity, or protection.
20   REVISED REQUEST FOR ADMISSION NO. 19
21          Admit that the FADs used to capture the tuna in Your Products indiscriminately
22   capture or harm dolphins.
23   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 19
24          StarKist hereby incorporates by reference its General Objections. StarKist further
25   objects to this Request as compound. StarKist further objects to this Request as vague and
26   ambiguous, particularly with respect to the terms “capture,” “indiscriminately,” and
27   “harm.” StarKist further objects to the Request to the extent that it seeks information that is
28   publicly available and/or can be obtained from sources that are more convenient, less
                                                  15
                                                                   STARKIST’S R&Os TO REVISED FIRST RFAs
                                           4826-2767-4830.v2                    Case No. 3:19-cv-02561-WHO
     Case 3:19-cv-02561-WHO Document 113-2 Filed 11/23/20 Page 18 of 18




 1   burdensome, or less expensive. StarKist further objects to the Request to the extent that it

 2   seeks information protected from discovery by any applicable privilege, immunity, or

 3   protection.

 4          Subject to and without waiving these objections, StarKist denies this Request.

 5   REVISED REQUEST FOR ADMISSION NO. 20

 6          Admit that the Longlines used to capture the tuna in Your Products indiscriminately

 7   capture or harm dolphins.

 8   RESPONSE TO REVISED REQUEST FOR ADMISSION NO. 20

 9          StarKist hereby incorporates by reference its General Objections. StarKist further

10   objects to this Request as compound. StarKist further objects to this Request as vague and

11   ambiguous, particularly with respect to the terms “capture,” “indiscriminately,” and

12   “harm.” StarKist further objects to the Request to the extent that it seeks information that is

13   publicly available and/or can be obtained from sources that are more convenient, less

14   burdensome, or less expensive. StarKist further objects to the Request to the extent that it

15   seeks information protected from discovery by any applicable privilege, immunity, or

16   protection.

17          Subject to and without waiving these objections, StarKist denies this Request.

18          Dated: October 26, 2020

19                                       PILLSBURY WINTHROP SHAW PITTMAN LLP
                                         ROXANE A. POLIDORA
20                                       LEE BRAND
                                         Four Embarcadero Center, 22nd Floor
21
                                         San Francisco, CA 94111
22
                                         By:                   /s/ Lee Brand
23                                                                     Lee Brand
24                                       Attorneys for Defendant
25                                       STARKIST CO.

26

27

28
                                                     16
                                                                     STARKIST’S R&Os TO REVISED FIRST RFAs
                                           4826-2767-4830.v2                      Case No. 3:19-cv-02561-WHO
